United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-1862
                    ___________________________

                               William Adams

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                               City of Lincoln

                   lllllllllllllllllllllDefendant - Appellee

                              Jeffrey Sorensen

                         lllllllllllllllllllllDefendant

                    Joseph Villamonte; Daniel Dufek

                  lllllllllllllllllllllDefendants - Appellees
                                   ____________

                 Appeal from United States District Court
                  for the District of Nebraska - Lincoln
                              ____________

                      Submitted: November 10, 2021
                        Filed: November 17, 2021
                              [Unpublished]
                              ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________
PER CURIAM.

      William Adams appeals the district court’s1 adverse grant of summary
judgment in his action under 42 U.S.C. § 1983. We conclude that the order granting
summary judgment to the City of Lincoln and its officers Joseph Villamont and
Daniel Dufek was not final, as it did not dispose of the claims against Capital
Towing, Inc. See 28 U.S.C. § 1291; Thomas v. Basham, 931 F.2d 521, 523 (8th Cir.
1991). Although the clerk entered default against Capital Towing under Federal Rule
of Civil Procedure 55(a), the district court did not subsequently enter default
judgment under Federal Rule of Civil Procedure 55(b) as required to render the
judgment final. See Fed. R. Civ. P. 55(b); Ackra Direct Mktg. Corp. v. Fingerhut
Corp., 86 F.3d 852, 855 (8th Cir. 1996); Berthelsen v. Kane, 886 F.2d 330 (6th Cir.
1989).

     Accordingly, the appeal is dismissed for lack of jurisdiction because it is
premature.
                    ______________________________




      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.

                                        -2-